DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: An apparatus for use following a mastectomy procedure, comprising: an enclosure; a fluid-tight bag located within the enclosure; a fluid-tight valve connected to the fluid-tight bag; a tube, having a first end connected to the fluid-tight bag via the fluid-tight valve, and a second end connected to a balloon within a breast implant fitted to an implantee; a spindle, located within the enclosure, connected to the fluid-tight bag, and configured to rotate under control of the implantee so as to roll the fluid-tight bag onto the spindle or to unroll the fluid-tight bag from the spindle, and thus transfer a fluid, contained in the balloon, the tube, and the fluid-tight bag, there between; a motor, located within the enclosure, connected to the spindle so as to rotate the spindle; and tracks, located within the enclosure, along which the motor and the spindle are configured to slide while the spindle rotates is novel over prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widgerow 2006/0161196; Syzmanski 2010/0108717; Forsell 2015/0374906.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 27, 2021